Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20        PageID.1   Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN MICHIGAN


SCOTT SCHUMACHER,

      Plaintiff,
                                             Case No.
v.
                                             Hon.
ASCENSION PROVIDENCE
ROCHESTER HOSPITAL,

      Defendant.


Batey Law Firm, PLLC
SCOTT P. BATEY (P54711)
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, MI 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

             PLAINTIFF’S COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, Scott Schumacher (hereinafter “Schumacher”), by

and through his attorney’s Scott P. Batey and the Batey Law Firm, PLLC, and for

his Complaint against Defendant states as follows:

      1.     Plaintiff, Scott Schumacher, is a resident of the City of Auburn Hills,

County of Oakland and State of Michigan.
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20        PageID.2   Page 2 of 18




      2.     Defendant, Ascension Providence Rochester Hospital (“Ascension”)

is a non-profit Michigan corporation duly authorized to conduct business

throughout the southeastern district of Michigan, whose resident agent is CSC-

Lawyers Incorporating Service and whose resident address is 601 Abbott Road,

East Lansing, Michigan 48823 and whose principal office address is located at

1101 W. University Dr., Rochester, Michigan 48307.

      3.     The events producing the original injury occurred in Oakland County,

Michigan.

      4.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).

      5.     Plaintiff brings this action for damages stemming from the acts and/or

omissions of Defendant constituting harassment, discrimination, adverse

employment action and wrongful suspension which resulted in emotional and

economic damages to the Plaintiff in violation of The Americans with Disabilities

Act of 1990 (“ADA”), the Michigan Persons with Disabilities Civil Rights Act,

MCL 37.1101, et seq. ("MPDCRA”) and the Family and Medical Leave Act

(“FMLA”).

      6.     The amount in controversy exceeds $75,000.00 and is otherwise

within the Jurisdiction of this Court.




                                         2
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20          PageID.3    Page 3 of 18




                           GENERAL ALLEGATIONS

       7.      Plaintiff incorporates by reference paragraphs 1 through 6 of the

Complaint as though fully set forth herein.

       8.      Plaintiff, Scott Schumacher began his employment with Defendant,

Ascension in 2006 as a Mental Health Technician.

       9.      Plaintiff was diagnosed with Attention Deficit Disorder in the 1990’s

which substantially interferes with major life activities and is a disability under the

ADA.

       10.     In 2015 Plaintiff advised Defendant that he was disabled and suffered

from ADD and that a nurse named Eleanor (“Nurse Eleanor”) was making fun of

him and his disability and harassing him and her harassment was aggravating his

symptoms.

       11.     In addition to suffering from ADD Plaintiff also suffered from stress

and anxiety.

       12.     In 2017 Plaintiff was approved for intermittent FMLA leave due to his

stress and anxiety.

       13.     Throughout Plaintiff’s employment, Defendant had been inconsistent

and sloppy about Plaintiff’s use of FMLA time and the amount of time he had left

for FMLA leave.




                                          3
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20         PageID.4   Page 4 of 18




      14.    At all times relevant Plaintiff had not exhausted his FMLA leave nor

had he been advised by Defendant that he had exhausted FMLA leave prior to

being disciplined for allegedly using FMLA leave that had been previously

exhausted.

      15.    On or about October 2, 2017 Plaintiff received a written Corrective

Action for allegedly being “in violation of the time and attendance policy” despite

being approved for FMLA.

      16.    On the Corrective Action Form Defendant admits that Plaintiff was

approved for FMLA leave, but that the absences were not attributed to his FMLA

leave and that FMLA was not “added to his bank” seemingly suggesting that the

October 2, 2017 Corrective Action would be removed from his file if he were to be

subsequently approved for FMLA leave.

      17.    Defendant additionally stated that if “the absences are changed to

FMLA, this action will be correct to reflect accurate standing.”

      18.    On March 27, 2018 Plaintiff received another Corrective Action for

allegedly being a “no-call, no-show” on March 11, 2018 and for using FMLA

leave on March 12, 2018 which had previously been exhausted.

      19.    At no time did Defendant produce any documentary evidence

showing that he had exhausted his FMLA leave.




                                         4
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20         PageID.5    Page 5 of 18




         20.   The March 27, 2018 Corrective Action Form indicates that Plaintiff’s

write up on 10/2/18 was stricken as he verified, he was on FMLA at the time of the

Corrective Action.

         21.   Plaintiff discussed the disciplinary action with his supervisor, Angie

who showed him the documents approving his FMLA for one year and advised

him that he was approved and that HR made a mistake.

         22.   Whenever Plaintiff used FMLA leave his supervisor Angela Bickel-

McKelvey would harass him and pressure him by telling him that his co-workers

were resentful he received FMLA leave.

         23.   In April 2018 Plaintiff was suspended for use of FMLA leave on

March 12, 2018.

         24.   In June, 2018 Plaintiff filed a Grievance complaining that Defendant

and Ms. Bickel-McKelvey had violated the FMLA with regard to his use of FMLA

leave.

         25.   Prior to filing the Grievance, Plaintiff had been employed by

Defendant for more than 11 years and had always had very strong Performance

Reviews, but after Plaintiff filed the complaint against Ms. Bickel-McKelvey, she

gave him a poor performance review in 2018 and gave him several unjustified

write ups in retaliation for his complaints.




                                           5
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20         PageID.6   Page 6 of 18




      26.    As a result of suffering from ADD, Nurse Eleanor would make

comments and tease Plaintiff due to his disability by calling him “Rainman” after

the disabled Dustin Huffman character suffering from autism in the movie

“Rainman.”

      27.    Plaintiff complained about the hostile working environment that

Nurse Eleanor was creating due to his disability and requested that he be moved to

another shift to get away from Nurse Eleanor.

      28.    Defendant moved Plaintiff to a different shift for a period of refused

to take any remedial measures.

      29.    In August 2018 Plaintiff was diagnosed with Osteoarthritis which was

a serious medical condition which substantially interfered with his ability to walk

and stand and was a disability under the Michigan Persons with Disabilities Civil

Rights Act MCLA §37.1101, et seq and the ADA.

      30.    Plaintiff requested reasonable accommodations of not being required

to stand on his feet for 12 straight hours under the ADA.

      31.    Plaintiff was able to perform the essential functions of his job with a

reasonable accommodation.

      32.    On or about August 25, 2018, Defendant refused to accommodate

Plaintiff in violation of the ADA.




                                         6
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20       PageID.7    Page 7 of 18




      33.    As a result of Defendant’s refusal to accommodate Plaintiff pursuant

to the ADA Plaintiff was forced to go on Disability despite being able to perform

the essential functions of his job with a reasonable accommodation.

      34.    During the time period in question, Defendant, Ascension was

Plaintiff’s employer and Plaintiff was its employee within the meaning of the

Michigan Persons with Disabilities Civil Rights Act MCLA §37.1101, et seq, the

FMLA and the ADA.

      35.    Defendant’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

      36.    On December 2, 2019 the EEOC issued a Right to Sue letter allowing

Plaintiff to pursue his claims under the ADA.

                             COUNT I
               VIOLATION OF THE MICHIGAN PERSONS
            WITH DISABILITIES ACT, MCLA §37.1101, ET SEQ.

      37.    Plaintiff incorporates by reference Paragraphs 1 through 36 above as

though more fully set forth herein.

      38.    Plaintiff suffers from symptoms which qualifies as a disability under

the Michigan Persons with Disabilities Civil Rights Act MCLA §37.1101, et seq.

(“PWDCRA”).

      39.    Pursuant to the Michigan Persons with Disabilities Civil Rights Act

MCLA §37.1101, et seq., Plaintiff is guaranteed the right to be free from


                                            7
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20       PageID.8      Page 8 of 18




discriminatory treatment and/or discharge from his employment by his employer

and/or supervisors based upon his disability.

      40.    Plaintiff’s disability was a factor in Defendants employment

decisions, including, but not limited to refusing to accommodate him.

      41.    Defendant is an employer within the meaning of the PWDCRA and

Plaintiff has been subjected to repeated and continuous discriminatory treatment

based upon his disability by Defendant, its employees and agents to the point

where his status as an employee has been detrimentally affected and he was

refused to be reasonably accommodated by Defendant.

      42.    Plaintiff is entitled to exemplary, compensatory and punitive damages

pursuant to the ADA as a result of each and every violation of the act, including

costs and reasonable attorney’s fees.

      43.    Defendant and its agents, employees and representatives, violated the

ADA by reason of the following acts and/or omissions:

        a.   Violating the laws against discrimination by refusing to
             accommodate Plaintiff;

        b.   Failing to refrain from creating a hostile work environment
             based on Plaintiff’s disability;

        c.   Failing to take serious and corrective action when informed by
             Plaintiff that the conduct towards him was unlawful; and

        d.   Preventing Plaintiff from having full and fair opportunities to
             advance in his employment based upon his disability.


                                         8
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20        PageID.9   Page 9 of 18




      44.    Defendant owed Plaintiff as a disabled employee, a duty to adequately

advise their employees to refrain from discriminating against employees.

      45.    As a direct and proximate result of Defendants harassment and

discrimination of Plaintiff solely on the basis that he had a disability or was

perceived by Defendant to be a person with a disability Plaintiff has sustained

injuries including, but not limited to:

      a.     Economic damages;

      b.     Mental anguish;

      c.     Fright;

      d.     Shock;

      e.     Embarrassment;

      f.     Outrage;

      g.     Anxiety;

      h.     Emotional distress;

      i.     Loss of self-esteem; and

      j.     Loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest and attorney fees and any other relief this Honorable

Court deems appropriate.


                                          9
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20        PageID.10   Page 10 of 18




                                 COUNT II
                          VIOLATION OF THE FMLA

      46.    Plaintiff incorporates by reference paragraphs 1 through 45 of the

Complaint as though fully set forth herein.

      47.    Ascension was Plaintiff’s “employer” within the meaning of the

FMLA.

      48.    Plaintiff requested and was approved for intermittent medical leaves

which were protected under FMLA and which were approved by the Employer.

      49.    Defendant violated the FMLA by harassing, discriminating against,

and/or retaliating, against Plaintiff in significant part because he exercised rights

under the FMLA, by suspending Plaintiff.

      50.    As a direct and proximate result, Plaintiff has sustained damages

including, but not limited to loss of income and attorney fees.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest, attorney fees and punitive/treble damages as allowed

by statute and any other relief this Honorable Court deems appropriate.

                          COUNT III
       DISCRIMINATION IN VIOLATION OF 29 U.S.C. § 2614(a)(1)

      51.    Plaintiff incorporates by reference paragraphs 1 through 50 of the

Complaint as though fully set forth herein.


                                         10
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20      PageID.11   Page 11 of 18




      52.    Ascension was Plaintiff’s “employer” within the meaning of the 29

U.S.C. § 2614(a)(1).

      53.    “Employers cannot use the taking of FMLA leave as a negative factor

in employment actions, such as hiring, promotions or disciplinary actions”,

including suspension.

      54.    Plaintiff engaged in activity protected by the FMLA when he

requested and was approved for FMLA leave.

      55.    The FMLA leaves were approved by Defendant.

      56.    Defendant took adverse action against Plaintiff by suspending him

after he returned from FMLA leave.

      57.    As a result of Plaintiff asserting his right to a FMLA leave, he was

subjected to adverse employment action including suspension.

      58.    As a direct and proximate result, Plaintiff has sustained damages

including, but not limited to the following:

              a.   Loss of income;

              b.   Loss of fringe benefits;

              c.   Emotional pain and suffering;

              d.   Severe mental anguish and distress;

              e.   Embarrassment and humiliation;

              f.   Fright, shock, and mortification;


                                         11
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20        PageID.12    Page 12 of 18




              g.    Loss of earnings and other employment benefits; and

              h.    Costs and attorney fees.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, plus exemplary/treble

damages, together with costs, interest and attorney fees and any other relief this

Honorable Court deems appropriate.

                       COUNT IV
 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990

      59.     Plaintiff incorporates by reference paragraphs 1 through 58 of the

Complaint as though fully set forth herein.

      60.     At all times relevant Plaintiff suffered from Osteoarthritis which was a

serious medical condition which substantially interfered with his ability to walk

and stand which are regarded as major life activities and was a disability under The

Americans with Disabilities Act of 1990 (“ADA”).

      61.     Defendant perceived and regarded Plaintiff as being a person with a

disability because, among other things, Plaintiff suffered from a recurring

condition which caused his neck to be swollen and painful and caused vomiting

and nausea.

      62.     Pursuant to the ADA, Plaintiff is guaranteed the right to be free from

discriminatory treatment and/or discharge from his employment by his employer

and/or supervisors based upon his disability.
                                          12
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20       PageID.13    Page 13 of 18




      63.    Plaintiff’s disability was a factor in Defendant’s employment

decisions, including, suspension.

      64.    Defendant is an employer within the meaning of the ADA.

      65.    Plaintiff has been subjected to discriminatory and retaliatory treatment

based upon his perceived or regarded disability, and request for an

accommodation, by Defendant, its employees and agents to the point where his

status as an employee has been detrimentally affected and he was terminated by

Defendant.

      66.    Plaintiff is entitled to exemplary, compensatory and punitive damages

pursuant to the ADA as a result of each and every violation of the act, including

costs and reasonable attorney’s fees.

      67.    Defendant and its agents, employees and representatives, by reason of

the following acts and/or omissions:

        a.   Violating the laws against discrimination by failing to provide
             Plaintiff with a reasonable accommodation for his disability;
             and

        b.   Violating the laws against discrimination by suspending
             Plaintiff based exclusively upon his disability.

      68.    Defendant breached and violated their duties owed to Plaintiff, by

reason of the following acts and/or omissions:

        a.   Failing to screen and place in supervisory positions, persons
             who would be capable of being competent and law-abiding


                                         13
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20           PageID.14   Page 14 of 18




             supervisors, and with particular reference to enforcing laws
             against discrimination in the workplace;

        b.   Giving supervisory authority to persons who were known to
             have propensities as would make them unfit to serve in the
             capacity of supervisor over disabled employees;

        c.   Failing to properly educate and train its employees and
             supervisors, particularly with reference to the unlawfulness of
             discrimination in the workplace;

        d.   Failing to properly warn or advise its employees and
             supervising personnel to refrain from discriminating against
             employees; and

        e.   Suspending and terminating Plaintiff based upon his disability.

      69.    As a direct and proximate result of the actions of Defendant, Plaintiff

was the subject of discriminatory conduct on the part of Defendant, and its agents

and employees.

      70.    Because of the unlawful conduct of Defendant, and its agents and

employees, and as a direct and proximate cause of such conduct, Plaintiff has

suffered damages including embarrassment, outrage, mental anguish and anxiety,

emotional distress, loss of self-esteem, loss of earnings and other employment

benefits, and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, plus punitive/exemplary

damages, together with costs, interest, attorney fees and any other relief this

Honorable Court deems appropriate.
                                          14
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20       PageID.15   Page 15 of 18




                                   COUNT IV
                                 RETALIATION

       71.    Plaintiff incorporates by reference paragraphs 1 through 70 of the

Complaint as though fully set forth herein.

       72.    Pursuant to ADA, FMLA and the Michigan Persons with Disabilities

Civil Rights Act MCLA §37.1101, et seq.,

       73.    Plaintiff is guaranteed the right to be free from discrimination from

his employer and/or supervisors based upon his serious medical condition and

disability.

       74.    Plaintiff’s serious medical condition and disability were factors in

Defendants’ employment decisions.

       75.    Defendant was Plaintiff’s employer within the meaning of ADA,

FMLA and the Michigan Persons with Disabilities Civil Rights Act MCLA

§37.1101, et seq.

       76.    During the course of his employment with Defendant, Plaintiff was

discriminated against and harassed due to his serious medical condition and

disability creating a hostile work environment by Defendant.

       77.    The harassment and discrimination created a hostile work

environment and had the purpose and/or effect of substantially interfering with

Plaintiff's employment and/or creating an intimidating, hostile, and offensive


                                         15
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20       PageID.16     Page 16 of 18




employment environment.

      78.    Plaintiff complained to upper management of Defendant, that he was

being discriminated against due to serious medical condition and disability and that

he was being subjected to a hostile work environment.

      79.    Defendant had actual and constructive notice that it was creating an

intimidating, hostile and offensive work environment for Plaintiff.

      80.    Despite having notice of the harassment and discrimination in

violation of ADA, FMLA and the Michigan Persons with Disabilities Civil Rights

Act MCLA §37.1101, et seq., and conduct toward Plaintiff, Defendant failed to

take any remedial action, but instead took adverse employment action against

Plaintiff based upon her gender and in retaliation for her complaints of sexual

harassment and gender discrimination.

      81.    The harassment and discrimination and conduct by Defendant and

Defendant’s failure to take any remedial action violate ADA, FMLA and the

Michigan Persons with Disabilities Civil Rights Act MCLA §37.1101, et seq.

      82.    As a proximate result of Defendant’s retaliation of Plaintiff, Plaintiff

has sustained injuries including, but not limited to, physical pain and suffering,

mental anguish, fright, shock, embarrassment, humiliation, mortification, outrage,

anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits and a loss of capacity for the enjoyment of life.


                                         16
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20   PageID.17   Page 17 of 18




      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate.

                                   Respectfully submitted,

                                   BATEY LAW FIRM, PLLC

                               By: /s/Scott P. Batey
                                   SCOTT P. BATEY (P54711)
                                   Attorney for Plaintiff
                                   30200 Telegraph Road, Suite 400
                                   Bingham Farms, Michigan 48025
                                   (248) 540-6800-telephone
                                   (248) 540-6814-fax
                                   sbatey@bateylaw.com

Dated: February 26, 2020




                                     17
Case 4:20-cv-10497-SDD-EAS ECF No. 1 filed 02/26/20   PageID.18   Page 18 of 18




                         DEMAND FOR JURY TRIAL

      NOW COMES, Plaintiff, Scott Schumacher, by and through his attorney’s,

Scott P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury

on all issues allowed by law.

                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                By: /s/Scott P. Batey
                                    SCOTT P. BATEY (P54711)
                                    Attorney for Plaintiff
                                    30200 Telegraph Road, Suite 400
                                    Bingham Farms, Michigan 48025
                                    (248) 540-6800-telephone
                                    (248) 540-6814-fax
                                    sbatey@bateylaw.com

Dated: February 26, 2020




                                      18
